DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 07/23/2020 is entered and acknowledged by the Examiner. Claims 1-6, 8, and 10-13 have been amended. Claims 1-13 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/KR2019/012205 (filed on 09/20/2019). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on 09/21/2018.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/23/2020, 07/24/2020, and 08/17/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 07/23/2020 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8, and 10-11 recite limitations, i.e., chemical formula numbers, within brackets. It is unclear whether the limitations are part of the claims or not. Appropriate correction is required. To advance prosecution, the Examiner will assume that the limitations within the brackets are part of the instant claims.
Claims 7, 9, and 12-13 depend from claim 1 and are indefinite based on their dependencies.
Claim 8 recites the limitation "the following Chemical Formula P1", "the following Chemical Formula P2", and "the following Chemical Formula P3" in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the following Chemical Formula 3" in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the following Chemical Formulas 8 and 9" in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0369040 A1 (hereinafter Das) in view of WO 2017-119793 A1 (an English publication to US 2019/0127525 A1, hereinafter Lee, will be applied).
Initially, it should be noted that the Das reference is cited in the IDS filed on 07/23/2020.
With respect to claim 1 and 8, Das discloses a thermosetting resin composition for 3-D printing (See [0002]). Das discloses the thermosetting resin composition comprises a resin including phthalonitrile resin (PN) and an epoxy hardener as recited in claim 1 (See [0029] and [0035]). The epoxy hardener of Das fulfills the claimed (b) curing agent because they are functional equivalent components, i.e., a component that can crosslink and/or harden a resin such as phthalonitrile resin (PN).
Das failed to anticipate the claimed invention because Das does not specifically disclose the phthalonitrile resin (PN), i.e., (a) phthalonitrile oligomer comprising one or more repeat units, having a Chemical Formula 1 as recited in claim 1.
Lee discloses a phthalonitrile resin having a Formula A (See [0073]):

    PNG
    media_image1.png
    137
    405
    media_image1.png
    Greyscale
.
The phthalonitrile resin with Formula A fulfills the claimed (a) Chemical Formula 1 where Ra and Rb are hydrogen, q is 0, Za is 
    PNG
    media_image2.png
    95
    138
    media_image2.png
    Greyscale
, and n is 2 as required in claim 1. It should be noted that p is 0 when q is 0. Lee also discloses that the phthalonitrile resin exhibiting excellent curability and excellent physical properties (See [0063[). The phthalonitrile resin of Lee contains an aryl compound that fulfills the claimed Chemical Formula P1 wherein RP11 to RP16 are hydrogen as recited in claim 8. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to formulate a thermosetting resin composition for 3-D printing (printing ink) of Das with a phthalonitrile resin having a formula of Lee in order to provide excellent curability and excellent physical properties. The burden is upon the applicant to prove otherwise. In re Fitzgerald, 205 USPQ 594.
Regarding claim 9, Lee discloses that the curing agent having functional group such as amine or a hydroxy group (See [0008]).
Regarding claim 12, Lee discloses a ratio of curing agent in a polymerizable composition (thermosetting resin composition) may be contained in an amount of about 0.02 to 1.5 moles per mole of the compound of Formula 1 (phthalonitrile resin) (See [0047]). The amount of curing agent disclosed by Lee overlaps with the instant claimed mole ratio.
Regarding claim 13, the instant claim is drawn to the ink exhibiting a specific melt viscosity. The melt viscosity of the ink is a physical property of the ink. Since Das and Lee disclose a composition for 3-D printing (ink composition) comprises of the claimed components within the claimed proportions (See claims 1 and 12 above), a person skilled in the art would have a reasonable expectation that the composition of Das and Lee would have a melt viscosity within the claimed ranges. It has been held that “[p]roducts of identical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Das and Lee as applied to the above claims, and further in view of US 4,244,857 (hereinafter Serafini).
Das and Lee are relied upon as set forth above.  
With respect to claims 10-11, Das and Lee disclose a curing agent having functional group such as amine or a hydroxy group (See [0008] of Lee), but does not disclose the curing agent is a compound represented by Chemical Formula as recited in the instant claims.
Serafini discloses a curing agent having a formula:

    PNG
    media_image3.png
    116
    311
    media_image3.png
    Greyscale

wherein R1 is a divalent aryl radical and R2 is a tetravalent aryl radical (See Col. 2, lines 1-10). The R2 is a tetravalent aryl radical (benzene structure) of Serafini fulfills the claimed M tetravalent radical derived from a compound represented by Chemical Formula 5 as recited in claim 11. The R2 tetravalent aryl radical (benzene structure) of Serafini also fulfills the claimed a compound represented by Chemical Formula 2 as recited in claim 10. The curing agent of Serafini fulfills the claimed curing agent of Chemical Formula 4 as recited in claim 11.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was file to utilize a curing agent (epoxy hardener) of Serafini in the 3-D printing composition of Das and Lee in order to cure the composition. The examiner notes that the substitution of equivalents (a resin curing agent) requires no express motivation as long as the prior art recognizes the equivalency. 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761